Citation Nr: 1029840	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  09-45 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for PTSD.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The Veteran's PTSD is at least as likely as not the result of his 
period of active service.  


CONCLUSION OF LAW

The Veteran's current PTSD was incurred in his active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310 
(2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Service connection for certain chronic diseases, like 
psychoses, will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without them.  38 C.F.R. § 3.303(d) (2009). 

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.30(d) (2009).  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 4.125 (2009).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

The provisions of 38 U.S.C.A. § 1154(b) are only applicable in 
cases where a Veteran is shown to have actually served in combat 
with the enemy.  For application of 38 U.S.C.A. § 1154(b), it is 
not sufficient that a Veteran be shown to have served during a 
period of war or to have served in a theater of combat operations 
or in a combat zone.  To gain the benefit of a relaxed standard 
for proof of service incurrence of an injury or disease, 38 
U.S.C. § 1154(b) requires that the veteran have actually 
participated in combat with the enemy.  VAOPGCPREC 12-99 (1999); 
65 Fed. Reg. 6257 (2000).  

When the evidence does not establish that a Veteran is a combat 
Veteran, any assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, the alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2009); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997); Doran v. Brown, 6 Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 155 (1993).  
In determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991). 

The Veteran's service personnel records reveal that he served in 
the Army in Korea and received the Combat Infantryman Badge.  The 
Veteran's award is indicative of combat.  The Board therefore 
concedes that the Veteran had combat exposure during service.  
The Veteran alleges that he incurred PTSD as the result of direct 
combat with the enemy or participation in combat.  The Veteran 
reported his in-service stressors as seeing the corpses of both 
fellow soldiers and enemy soldiers and witnessing his fellow 
soldiers being burned or killed.  The Board concedes that the 
Veteran's in-service combat stressors occurred because the 
Veteran's lay testimony of his in-service stressors is consistent 
with the circumstances, conditions, or hardships of combat 
service. 

In a November 2008 VA medical report, the Veteran maintained that 
he was stationed on the Korean front for thirteen months.  He 
reported that he saw corpses of his friends and enemies and 
witnessed a close friend killed near him.  He also stated that he 
had witnessed five companions being burned.  The Veteran 
complained of currently suffering from nightmares of his 
traumatic war experiences.  He reported that loud noises made him 
fall to the floor and that he searched his house for enemies.  He 
stated that he felt guilty because he did not help his dead 
friends.  He also reported having frequent death wishes.  The 
physician found that the Veteran had been suffering from PTSD 
since he was in Korea.  The physician opined that the Veteran's 
PTSD was due to service and concluded that the Veteran's 
prognosis was extremely severe.  

At a January 2009 VA examination, the Veteran complained of 
suffering from insomnia, irritability, early awakenings, crying 
spells, hopelessness, helplessness, and being easily startled.  
He reported that these symptoms occurred daily and were moderate 
in severity.  Examination revealed that the Veteran was clean and 
casually dressed with a cooperative attitude.  He was found to be 
tense and pacing.  He had spontaneous, soft, slow, clear, 
coherent, but irrelevant speech.  The affect was appropriate, but 
the mood was anxious.  The Veteran was oriented in all three 
spheres but was easily distracted and had a short attention span.  
There was evidence of paucity of ideas, circumstantiality, and 
preoccupation with one or two topics.  The Veteran had fair 
judgment, insight, and impulse control.  He had no delusions, 
hallucinations, inappropriate behavior, obsessive/ritualistic 
behavior, panic attacks, or suicidal or homicidal ideation.  The 
Veteran did have insomnia and early awakenings.  His remote 
memory was intact, but his recent and immediate memory were 
mildly impaired.  The examiner found that the Veteran had 
persistent re-experiencing of his traumatic in-service events 
because he had intense psychological distress at exposure to 
internal or external cures that symbolized or resembled an aspect 
of the traumatic events.  The examiner also noted that the 
Veteran exhibited persistent symptoms of increased arousal in the 
form of difficulty falling or staying asleep.  However, the 
examiner did not find that the disturbance caused clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning.  The examiner found that 
the Veteran did not meet the DSM-IV criteria for a PTSD diagnosis 
and diagnosed him with anxiety disorder instead.  The examiner 
noted that the Veteran was retired but found that the Veteran's 
psychiatric symptoms affected his social functioning.  The 
examiner stated that the Veteran was anxious, isolated, and 
troubled with his wife's disease.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  

The January 2009 VA examiner found that the Veteran did not meet 
all of the DSM-IV criteria for PTSD.  The VA examiner found that 
the Veteran did not meet Criterion F for PTSD because his 
disturbance did not cause clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning.  Diagnostic and Statistical Manual of Mental 
Disorders 211 (4th ed. 1994).  The examiner instead diagnosed the 
Veteran with anxiety disorder.  However, Criterion E for 
generalized anxiety disorder is identical to Criterion F for PTSD 
since it requires that the disturbance cause clinically 
significant distress or impairment in social, occupational, or 
other important areas of functioning.  Diagnostic and Statistical 
Manual of Mental Disorders 214 (4th ed. 1994).  Additionally, 
although the examiner initially stated that the Veteran's 
symptoms did not cause clinically significant distress or 
impairment in social, occupational, or other important areas of 
functioning as would be required in a PTSD diagnosis, the 
examiner later stated that the Veteran's psychiatric symptoms did 
affect his social functioning because the Veteran was anxious, 
isolated, and troubled with his wife's disease.  The Board 
therefore finds that the VA examiner's opinion in which she 
concludes that the Veteran did not have a PTSD diagnosis is 
contradictory.  Although Criterion E for generalized anxiety 
disorder is identical to Criterion F for PTSD, the examiner found 
that the Veteran did not meet Criterion F for PTSD but that he 
met Criterion E for generalized anxiety disorder.  Furthermore, 
the examiner contradicted her initial statement that the 
Veteran's symptoms did not cause clinically significant distress 
or impairment in social, occupational, or other important areas 
of functioning as would be required in a PTSD diagnosis by later 
stating that the Veteran's symptoms did affect his social 
functioning.  Thus, the Board places low probative weight on 
opinion that the Veteran did not meet the DSM-IV criteria for 
PTSD because the examiner's opinion was contradictory.

The Board instead places greater probative weight on the November 
2008 VA opinion where the VA physician diagnosed the Veteran with 
PTSD and found that it was related to his combat experiences in 
service.  The VA physician found that the Veteran had been 
exposed to a traumatic event during service of seeing people 
being killed near him and that he persistently re-experienced the 
traumatic event through nightmares.  The physician also found 
that the Veteran avoided stimuli associated with the trauma and 
had a numbing of general responsiveness in his sense of a 
foreshortened future, diminished interest or participation in 
significant activities, and feeling of estrangement from others.  
The physician's opinion noted that the Veteran had persistent 
symptoms of increased arousal in hypervigilance and exaggerated 
startle response.  The physician also found that the Veteran's 
symptoms were chronic and that the prognosis was very severe 
because the Veteran's symptoms caused distress or impairment in 
functioning.  Resolving all reasonable doubt in favor of the 
Veteran, the Board accordingly finds the November 2008 VA medical 
opinion to be the most probative and persuasive as to whether the 
Veteran currently has PTSD that is related to his combat 
experiences in service.  

Therefore, resolving all reasonable doubt in favor of the 
Veteran, the Board finds that service connection for PTSD is 
warranted.  As the Veteran served in combat during the Korean 
War, and the evidence is in equipoise regarding whether it is at 
least as likely as not that the Veteran currently has PTSD that 
was incurred in service, the claim must be granted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
  



ORDER

Service connection for PTSD is granted.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


